                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

UNITED STATES OF AMERICA,

              Plaintiff,
                                                        Case No. 15-cr-217-pp
      v.

JAWANZA A. WILLIAMS,

            Defendant.
______________________________________________________________________________

     ORDER DENYING DEFENDANT’S MOTION FOR COURT ORDER TO
     BUREAU OF PRISONS TO AUTHORIZE RELEASE UNDER 18 U.S.C.
                          3624(C)(2) (DKT. NO. 45)
______________________________________________________________________________

      The defendant has filed a motion asking either Judge Charles N. Clevert,

Jr.1 or Judge Pamela Pepper to order the Bureau of Prisons to release him. Dkt.

No. 45. He makes this request for two reasons. First, he notes that the COVID-

19 pandemic “has taken over the Tri-State Area, and in this case, The State of

New Jersey,” where the defendant is incarcerated. Dkt. No. 45-1 at 1. Second,

he argues that he has completed several programs while in custody, has served

over two-thirds of his sentence and has “maintained clear conduct.” Id.

      The defendant says that 18 U.S.C. §3624(c)(2) authorizes the Attorney

General of the United States to grant the expanded use of home confinement.

Dkt. No. 45-1 at 1. That statute actually says that the Director of the Bureau of

Prisons has the authority to ensure that a prisoner spends the final portion of



1
 The court notes for the defendant’s benefit that Judge Clevert retired in March
2017.
                                        1

           Case 2:15-cr-00217-PP Filed 04/20/20 Page 1 of 4 Document 49
his prison term somewhere that gives him an opportunity to adjust to reenter

the community. That authority allows the Director to “place a prisoner in home

confinement for the shorter of 10 percent of the term of imprisonment of that

prisoner or 6 months.” It doesn’t say anything about the Attorney General or

expanded use of home confinement. The government has responded to the

defendant’s motion, and correctly points out that the law gives the Bureau of

Prisons the authority to place someone on home confinement, not the court.

Dkt. No. 47 at 2.

      The defendant also says that under the First Step Act of 2018, he is

eligible for release to a halfway house and then to home confinement. Dkt. No.

45-1 at 1. The government speculates that perhaps the defendant is asking the

court for compassionate release under 18 U.S.C. §3582(c). Dkt. No. 47 at 3.

The First Step Act of 2018 did modify §3582(c); it gave the court the ability to

grant a petition from the BOP to reduce a prisoner’s sentence under certain

circumstances, such as if there are “extraordinary and compelling

circumstances,” or the prisoner is over seventy and has served a certain

portion of his sentence and is not a danger to the safety of others or the

community. As the government points out, however, the law requires the

defendant to first present his compassionate release request to the BOP. Dkt.

No. 47 at 4, citing §3582(c)(1)(A). The law allows the court to grant a request for

compassionate release only if (a) the request is made by the BOP or (b) the

defendant has “exhausted all administrative rights to appeal a failure of the

Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of


                                         2

         Case 2:15-cr-00217-PP Filed 04/20/20 Page 2 of 4 Document 49
30 days from the receipt of such a request by the warden of the defendant’s

facility, whichever is earlier . . . .” Id.

       The motion the court received is not from the BOP. So, if it is a request

for compassionate release, the court may consider it only if the defendant

provides the court with proof that (a) he presented it to the BOP and was

denied, and he then appealed that denial through the BOP appeals process, or

(b) he presented it to his warden and thirty days passed without the warden

taking any action. The defendant hasn’t presented the court with proof of either

of those things.

       So this court cannot grant the defendant’s request. The government,

however, points out that the Attorney General has given the BOP additional

authority to designate inmates for home confinement. Dkt. No. 47 at 2. On

March 26, 2020, the Attorney General instructed the Director of the BOP to

“prioritize the use of statutory authority to place prisoners in home

confinement.” Id. citing https://www.bop.gov.crononavirus/. In addition, the

government explains, the CARES Act, which the President signed into law on

March 27, 2020, in conjunction with a finding by the Attorney General, allows

the Director of the BOP further discretion to place a prisoner on home

confinement for a longer period, especially in facilities that have seen a high

rate of transmission. Id. at 3.

       The probation office reports that the BOP has increased home

confinement by 40% since March, and that it is aggressively screening potential

inmates for home confinement. Dkt. No. 48 at 1. It reports that the BOP has


                                              3

          Case 2:15-cr-00217-PP Filed 04/20/20 Page 3 of 4 Document 49
started reviewing inmates who have COVID-19 risk factors (the defendant does

not say whether he has any of those factors), starting with inmates at facilities

such as FCI Oakdale, FCI Danbury, FCI Elkton and similar facilities. Id. at 1-2.

Probation tells the court that inmates do not have to apply to be considered for

home confinement; the BOP is reviewing inmates to try to identify as many

candidates as possible. But any inmate who believes that he is suitable for

home confinement may ask for it and provide his case manager with a release

plan. Id. at 2. (The BOP might reach out to family members in evaluating a

prisoner’s request. Id.)

      The court is grateful to the government and the probation office for

providing this information.

      This court can’t grant the defendant’s request, but the BOP can. The

court encourages the defendant to investigate this option, understanding that

he likely is afraid and stressed and worried about himself and his family. The

court encourages the defendant to explore the options discussed above and

wishes him safety and good health.

      The court DENIES the defendant’s motion for a court order to the

Bureau of Prisons authorizing release. Dkt. No. 45.

      Dated in Milwaukee, Wisconsin this 20th day of April, 2020.

                                      BY THE COURT:


                                      _______________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge



                                        4

         Case 2:15-cr-00217-PP Filed 04/20/20 Page 4 of 4 Document 49
